Citation Nr: 0933066	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from July 
31, 2002, to February 7, 2007.

2.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) after 
February 7, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004  rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted entitlement to service connection for 
PTSD, assigning a 10 percent evaluation with an effective 
date of July 31, 2002.  In a September 2004 Decision Review 
Officer (DRO) decision the RO increased the Veteran's rating 
to 50 percent, effective July 31, 2002, and in a June 2007 
rating decision the RO increased the Veteran's rating to 70 
percent, effective February 6, 2007.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2006.  A transcript 
of the hearing is of record.

After the case was certified to the Board, the Veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 was not 
necessary, however, as the Veteran waived RO consideration of 
the new evidence.  

In October 2006 the Board remanded the Veteran's current 
claim for further development, including a VA examination to 
assess the current severity of the Veteran's PTSD disability.

The issues have been re-characterized to comport to the 
evidence of record.  

The issue of entitlement to a total disability based on 
individual unemployability (TDIU) is presently pending at the 
RO and is not before the Board at this time.
When this matter was before the Board in October 2008, the 
Board denied the claim of entitlement to a rating in excess 
of 50 for PTSD from July 31, 2002, to February 7, 2007, and 
in excess of 70 percent for PTSD after February 7, 2007.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) which, in a July 
20, 2009 Order, granted the parties' Joint Motion for remand, 
vacating the Board's October 2008 decision and remanding the 
case for compliance with the terms of the Joint Motion.  


FINDINGS OF FACT

1.  For the period of July 31, 2002, to February 7, 2007, the 
Veteran's PTSD was manifested by no more than occupational 
and social impairment, with reduced reliability and 
productivity; and GAF scores of ranging from 40 to 60.

2.  After February 7, 2007, the Veteran's PTSD is manifested 
by no more than occupational and social impairment, with 
deficiencies in most areas; and a current GAF score of 50.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for the period of July 31, 2002, to February 7, 2007, 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2008).

2.  The criteria for an initial evaluation in excess of 70 
percent after February 7, 2007, for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluations to be assigned the now-service connected PTSD 
disability is a "downstream" issue.  Hence, additional 
notification is not required.  See Hartman v. Nicholson, 19 
Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, No. 06-
7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in November 2002 
and January 2003 letters.  Additional notice, including that 
concerning the issues of establishing higher evaluations and 
effective dates, was provided by March 2006 and January 2007 
letters.  The claim was subsequently re-adjudicated in April 
and June 2007 supplemental statements of the case (SSOCs).  
The Veteran had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the 
adjudication process.  
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations and opinions as to the severity of his 
service-connected PTSD disability, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

Analysis

In the July 2009 Joint Motion for remand, the parties agreed 
that in its October 2008 decision the Board did not provide 
an adequate statement of reasons or bases to explain why the 
Veteran's PTSD disability did not fit the criteria for a 
higher rating.  The Joint Motion also noted that the Board's 
analysis appears inconsistent with Mauerhan v. Principi, 16 
Vet. App. 436 (2002), and that the Board failed to address 
the April 2007 evaluation from the Veteran's treating Vet 
Center counselor.  The Board will therefore now re-adjudicate 
the claim in compliance with the July 2009 Order and Joint 
Motion for remand.  

The RO originally granted service connection for a PTSD 
disability in March 2004, assigning a 10 percent rating with 
an effective date of July 31, 2002.  In a September 2004 DRO 
decision the RO increased the Veteran's rating to 50 percent, 
effective July 31, 2002, and in a June 2007 rating decision 
the RO increased the Veteran's rating to 70 percent, 
effective February 7, 2007.  

At his June 2006 hearing the Veteran testified that he cannot 
control his anger and that his outbursts are aggravated by 
the current conflicts in Iraq and Afghanistan.  He also 
testified that he has had thoughts of suicide, but has never 
attempted suicide.  The Veteran's brother submitted a letter 
noting that the Veteran retired from his job early because of 
problems with PTSD and that he has had continual nightmares 
and flashbacks about his experiences in Vietnam.  The Veteran 
also submitted a letter dated in May 2006 indicating that he 
was laid off for four weeks because of a significant schedule 
decrease by the company's primary customer.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran is currently rated as 70 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  The GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the percentage rating issue; rather, it 
must be considered in light of the actual symptoms of a 
psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  
A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).  

VA treatment records dated in August 2003 note that the 
treating clinician, who is a re-adjustment counseling 
specialist, was of the impression that the Veteran suffers 
from PTSD and experiences major impairment in occupational 
functioning, in relationships, and in mood.  He also 
experiences anxiety and stress related to service and this 
negatively affects mental focus, concentration, short-term 
memory function, and the ability to relate to others.  Angry 
outbursts and sleep disruptions were also noted.  The 
criteria for a GAF of less than 40 was noted.

VA treatment records dated in October 2003 note that the 
Veteran was given a diagnosis of PTSD, that he was neatly 
groomed and appropriately dressed, had a depressed affect and 
mood, that his speech was logical, coherent, and goal 
directed, that he denied the presence of auditory, visual, or 
tactile hallucinations, and that he denied the presence of 
suicidal thoughts, plans, or intents.  A GAF score of 60 was 
assigned.

A VA examination was conducted in December 2003.  The 
Veteran's claim file was reviewed by the examiner.  The 
Veteran reported that he has chronic sleep problems, 
nightmares, flashbacks, that he easily startles, that he is a 
loner and avoids crowds, that he is hypervigilant in public, 
and that he has no hobbies.  A mental status examination 
found that the Veteran was casually and neatly dressed, that 
his affect was tearful when talking about his war 
experiences, that he reported visual hallucinations in the 
past, that he had no delusions or thought disorders, that he 
had no suicidal ideation or attempts, and that he showed fair 
insight into his condition.  A diagnosis of PTSD was given 
and a GAF score of 52 was assigned.  

VA treatment records dated in April 2005 note that the 
Veteran said he was laid off again for seven weeks and went 
back to work last month.  It was noted that the Veteran was 
neatly groomed and appropriately dressed, had pleasant and 
cooperative behavior, had a full range of affective 
expression, that his speech was logical, coherent, and goal 
directed, that his mood was euthymic, that he denied the 
presence of auditory, visual, or tactile hallucinations, and 
that he denied the presence of suicidal thoughts, plans, or 
intents.  A diagnosis of PTSD was given.

VA treatment records dated in June 2005 note that the Veteran 
was getting upset a lot because soldiers were dying in 
roadside bombings.  He has not been sleeping well.  The 
treating clinician noted that the Veteran's appearance was 
neatly groomed and appropriately dressed, his behavior was 
pleasant and cooperative, his affect was characterized as a 
full range of affective expression, his speech was logical, 
coherent, and goal directed, his mood was euthymic, his 
thought content and process was logical, coherent, and goal 
directed, he denied auditory, visual, and tactile 
hallucinations, he was alert and oriented to person, place, 
and time, and he denied the presence of suicidal thoughts.  
An assessment of PTSD was given.  

VA treatment records dated in February 2006 note that the 
Veteran reported still having disturbed sleep, which he was 
used to.  The treating clinician noted that the Veteran's 
appearance was neatly groomed and appropriately dressed, his 
behavior was pleasant and cooperative, his affect was 
characterized as a full range of affective expression, his 
speech was logical, coherent, and goal directed, his mood was 
euthymic, his thought content and process was logical, 
coherent, and goal directed, he denied auditory, visual, and 
tactile hallucinations, he was alert and oriented to person, 
place, and time, and he denied the presence of suicidal 
thoughts.  An assessment of PTSD was given.  

A document dated June 2006 notes that the Veteran applied to 
retire the American Axle Hourly-Rate Associates Pension Plan.  
The document notes that the Veteran applied for early 
retirement benefits.  

A VA examination was conducted in February 2007.  A mental 
status examination was conducted and it was noted that the 
Veteran was casually dressed, that his speech was normal in 
form and rate, that his affect was depressed and tearful when 
talking about Vietnam, that his mood was depressed, that 
there were no hallucinations or delusions, no formal thought 
disorder, no suicidal plan or intent, that he has good 
insight and judgment, that he has limited motivation and 
interest in the future, and that he has no major cognitive 
problems.  The Veteran reported that he continues to have 
problems with sleep, nightmares, and flashbacks.  A diagnosis 
of PTSD was given and a GAF of 50 was noted.  The examiner 
noted that the Veteran has recurrent intrusive dreams and 
marked avoidance and hypervigilance, and that these symptoms 
have worsened over the years.  It was noted that the 
Veteran's GAF score of 50 reflects that his symptoms were 
serious at that time and caused major impairment in his 
occupational and social functioning.  

An April 2007 letter from the Veteran's VA Vet Center 
therapist to the state of Michigan Disability Determination 
Service notes that the Veteran has intrusive thoughts, daily 
startle reactions, and hypervigilance.  Throughout the years 
he has endured heightened stress on the job, in pubic 
settings, and even at home.  He suffered from chronic 
anhedonia.  His tension and anxiety has grown worse over 
time.  His home life, job, and socialization have suffered as 
a result of severe symptoms of anxiety and stress reactions.  
The Veteran's PTSD, anhedonia, and depression are of such 
severity as to make impossible any hope of gainful employment 
and improved socialization.  

On the whole, for the period of July 31, 2002, to February 7, 
2007, the evidence more nearly approximates the criteria for 
a 50 percent, rather than a 70 percent, rating.  The medical 
evidence does not demonstrate findings of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene, which would be 
indicative of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  See 38 C.F.R. § 
4.130, DC 9411.  The Veteran testified that he has had 
thoughts of suicide, however VA treatment records dated in 
October 2003, April 2005, June 2005, and February 2006, and 
VA examinations reports dated in December 2003 and February 
2007 specifically note that the Veteran denied suicidal 
ideation or plan.  There is evidence of record that indicates 
that the Veteran has sleeping problems, flashbacks, 
hypervigilance, and difficulty in adapting to stressful 
circumstances and the inability to establish and maintain 
effective relationships.  The August 2003 treatment record 
notes that his PTSD affects his short term memory function 
and mental focus.  Symptoms such as sleeping problems, 
flashbacks, and hypervigilance are the type of symptoms 
listed as examples of a PTSD disability of such a severity as 
to warrant only a 30 percent rating.  Likewise, although 
short term memory function and mental focus were noted, there 
is no evidence indicating that the Veteran has memory loss 
amounting to retention of only highly learned material or 
that he forgets to complete tasks, which is a symptom listed 
only for his current 50 percent rating and not an even higher 
70 percent rating.  The Veteran does have difficulty in 
adapting to stressful circumstances and the inability to 
establish and maintain effective relationships.  However, 
this symptom alone, in the absence of other symptoms of the 
type or severity prescribed for a 70 percent rating, such as 
obsessional rituals, illogical speech, or spatial 
disorientation, do not establish that the Veteran's PTSD more 
nearly approximates the criteria for a 70 percent, rather 
than a 50 percent, rating for the period of July 31, 2002, to 
February 7, 2007.  While the Board will not disturb the 
Veteran's 50 percent rating for that period, the 
manifestations of record more closely approximate those for a 
30 percent rating; and the medical evidence of record 
certainly does not approximate the type, degree, or severity 
of symptoms or their effects that would justify a 70 percent 
rating for PTSD.  Nor does the evidence include any 
manifestations other than those listed in the DSM IV criteria 
which would justify a rating higher than 50 percent.   In 
addition, although the reported GAF scores of record vary 
from less than 40 to 60, GAF scores are only one factor to be 
considered in assigning a rating and when, as here, the GAF 
scores assigned are inconsistent with one another and 
inconsistent with the rating criteria, they cannot serve as 
the determinative basis for an assigned rating.  In fact, 
none of the medical evidence indicates occupational and 
social impairment with deficiencies in most areas, as 
contemplated by a 70 percent rating.  

Likewise, on the whole, after February 7, 2007, the evidence 
more nearly approximates the criteria for a 70 percent, 
rather than a 100 percent, rating.  The medical evidence does 
not demonstrate findings of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name, which would be indicative of total occupational and 
social impairment.  See 38 C.F.R. § 4.130, DC 9411.  The 
Veteran testified that he has had thoughts of suicide; 
however, this is at odds with the evidence of record; 
specifically VA treatment records dated in October 2003, 
April 2005, June 2005, and February 2006, and VA examination 
reports in December 2003 and February 2007, which 
specifically note that the Veteran denied suicidal ideation 
or plan.  There is evidence of record that indicates that the 
Veteran has intrusive dreams and thoughts, marked avoidance, 
startle reactions, and hypervigilance, and that these 
symptoms have worsened over the years.  Symptoms such as 
sleeping problems, flashbacks, hypervigilance are the type of 
symptoms listed as examples of a PTSD disability of such a 
severity as to warrant a 30 percent rating at most, rather 
than the Veteran's current 70 percent rating or an even 
higher 100 percent rating.  The record does not reflect any 
symptoms of the type, degree, or severity prescribed for a 
100 percent rating; nor has the Veteran offered any competent 
evidence other than those prescribed that would indicate that 
a 100 percent rating for PTSD after February 7, 2007 was 
warranted.  While the Board will not disturb the Veteran's 
current 70 percent rating, the reported current GAF score of 
50 indicates no more than serious symptoms and does not 
support the assignment of a 100 percent rating for total 
occupational and social impairment.  

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 50 percent from July 31, 2002 to 
February 7, 2007, and in excess of 70 percent after February 
7, 2007, and further staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.

The Board has considered the statements of the Veteran and 
his brother.  The Veteran and his brother may genuinely 
believe that the severity of his disability merits a higher 
rating.  However, as laypersons, lacking in medical training 
and expertise, neither the Veteran nor his brother can 
provide a competent opinion on a matter as complex as the 
severity of his service-connected PTSD disability, and their 
views are of no probative value.  And, even if their opinions 
were entitled to be accorded some probative value, they are 
far outweighed by the numerous detailed opinions provided by 
VA medical professionals, which show that the criteria for a 
rating in excess of 50 percent from July 31, 2002 to February 
7, 2007, and in excess of 70 percent after February 7, 2007, 
have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Gilbert v. Derwinski, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b).  

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected PTSD disability.  As 
noted above, the issue of entitlement to a TDIU is presently 
pending at the RO and is not before the Board at this time.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various mental 
health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when the Veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, the respective 50 
rating for the period of July 31, 2002, to February 7, 2007, 
and the 70 percent rating from February 7, 2007, are higher 
than would normally be assigned for such symptoms and 
effects.  The schedular criteria are not inadequate for 
rating this Veteran's PTSD disability.  As a result, the 
other two steps in the analysis of extra-schedular ratings 
need not be reached.

The preponderance of the evidence is against an initial 
evaluation in excess of a 50 rating for the period of July 
31, 2002, to February 7, 2007, and in excess of a 70 percent 
rating after February 7, 2007, for PTSD; there is no doubt to 
be resolved; and increased ratings are not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from July 31, 2002, 
to February 7, 2007, is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD) after February 7, 
2007, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


